Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
(En reconsideración)
En respuesta a una moción de reconsideración presen-tada por el abogado de la parte demandante, hemos deci-dido reconsiderar nuestro dictamen previo en el caso de autos, en lo que se refiere a la cantidad que debe pagar el patrono perdidoso en concepto de honorarios de abogado.
Concurro con la mayoría en que debemos reconsiderar este aspecto de nuestra decisión anterior. Aunque en ella *586aumentamos la cantidad que debía pagarse en concepto de honorarios de abogado, y la fijamos en la respetable suma de $20,000, luego de una reflexión mayor, considero ahora que dicha cantidad puede no ser adecuada a las realidades del caso. En particular, considero que debe ser el foro de instancia el que determine los honorarios que han de fi-jarse, luego de escuchar a las partes sobre este asunto y recibir la prueba correspondiente. Es dicho tribunal el que mejor conoce la labor desplegada ante sí por el abogado de la parte demandante, y el que está en mejor posición para estimar lo que esa labor vale. De ese modo se cumple a cabalidad con el mandato de ley, de que en casos en los cuales un empleado reclame exitosamente contra su pa-trono, es el patrono quien debe pagar los honorarios del abogado que prestó servicios legales al reclamante. Ley Núm. 402 de 12 de mayo de 1950, según enmendada por la Ley Núm. 90 de 3 de junio de 1980 (32 L.P.R.A. sees. 3114-3117).
Con lo que no estoy de acuerdo es con la decisión de la mayoría de ordenar que en este caso, como en otros de reclamaciones laborales análogas, se pagarán automática-mente honorarios mínimos de 25% de la indemnización base concedida al reclamante. Creo que tal decisión consti-tuye una actuación desacertada y ultra vires de la mayoría. Esta se abroga una función legislativa que no tiene, con-traviene la intención que informa la legislación en cues-tión, menoscaba lo que dispone el Código de Ética Profesio-nal de los abogados y nuestra propia jurisprudencia anterior sobre el particular, y no ofrece una norma que sea realmente adecuada para pautar este asunto. Sü postura se basa en decisiones de otras jurisdicciones, ajenas a nuestra realidad y a lo que realmente nos concierne aquí. Por todo ello, disiento.
I — I
De entrada debe notarse que no hay nada en las fuentes *587jurídicas de mayor jerarquía del ordenamiento jurídico puertorriqueño que autorice, o siquiera dé pie, para lo que decreta la mayoría del Tribunal en este caso. Ni la legisla-ción que nos concierne aquí ni los precedentes pertinentes de este Foro contienen fundamento alguno que justifique la imposición de un porcentaje de lo obtenido como medio para determinar honorarios de abogado en casos como el de autos.
De un análisis contextual de la referida ley sobre hono-rarios de abogado en reclamaciones laborales (en adelante la Ley), se desprende con suficiente claridad la intención del legislador no sólo de encomendar concretamente la de-terminación de honorarios al propio tribunal de instancia que entendió en los méritos de la reclamación laboral, sino, además, de que este asunto no se resuelva a base de un porcentaje de lo que haya "obtenido el trabajador o em-pleado que instó la reclamación.
El Art. 2 de la referida Ley, 32 L.P.R.A. see. 3115, dis-pone con claridad que el asunto de los honorarios de abo-gado en casos de reclamaciones laborales los fijará el tribunal de instancia que hubiese tenido jurisdicción sobre el caso. Se señala allí expresamente que cuando un trabaja-dor o empleado presenta una reclamación laboral contra su patrono en un tribunal de Puerto Rico, y se concede tal reclamación en todo o en parte, el tribunal deberá conde-nar al patrono al pago de los honorarios del abogado del trabajador o empleado. Se indica, además, que si el tribunal dicta sentencia a favor del patrono, no se condenará al trabajador o empleado al pago de los honorarios de abogado. En dicho artículo incluso se dispone que si la re-clamación laboral en sí se resuelve extrajudicialmente, pero las partes no logran ponerse de acuerdo sobre los ho-norarios que el patrono querellado debe pagar al abogado del trabajador o empleado querellante, tal cuestión debe someterse “al tribunal que hubiera tenido jurisdicción so-bre el caso”. 32 L.P.R.A. see. 3115.
No cabe duda, pues, de que el legislador encomendó es-pecíficamente al tribunal de instancia la determinación de *588todo lo relativo a lo de honorarios de abogado en estos ca-sos, excepto cuando existe una transacción extrajudicial y las partes logran ponerse de acuerdo sobre ello. Esta enco-mienda se hizo en la Ley, sin que el legislador le fijase pautas o limitaciones al tribunal en cuanto a este asunto. Es decir, dicho asunto se dejó libremente al juicio del foro de instancia, o de las partes en caso de transacción extrajudicial. No se señala en la Ley, de ninguna manera, que los honorarios deben ser un porcentaje de lo que haya obtenido el trabajador o empleado reclamante.
Es evidente que el legislador pudo haber dispuesto lo del porcentaje como el modo de determinar los honorarios en cuestión, pero no lo hizo, prefiriendo dejar que ello que-dase para ser decidido por el propio tribunal. Nótese que el legislador estaba plenamente consciente de la alternativa de fijar el pago de honorarios de abogado a base de un porcentaje de lo obtenido. Tan consciente estaba, que ex-presamente prohibió, en los Arts. 1 y 3 de la misma Ley, 32 L.P.R.A. sees. 3114 y 3116, que una organización obrera contratase el pago de los servicios que le prestase su abo-gado a base de un porcentaje de cualquier beneficio adqui-rido para los trabajadores a través de la negociación colectiva. Esta parte de la Ley demuestra innegablemente que el legislador conocía que el pago de honorarios de abo-gado podía hacerse a base del porcentaje. Prohibió tal modo de pago expresamente, para las situaciones referi-das, por considerarlo “en detrimento de la paz industrial”. Por ello, este Tribunal no debe imponerlo como modo para que los foros de instancia cumplan con la responsabilidad que se les encomienda de determinar los honorarios de abogado en casos de reclamaciones laborales. No tenemos la facultad de añadirle al esquema legislativo lo que el le-gislador no dispuso, sobre todo cuando lo que se pretende añadir es algo claramente no favorecido por el legislador. Román v. Superintendente de la Policía, 93 D.P.R. 685 *589(1966); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
Más aun, la decisión de la mayoría sobre el porcentaje no encuentra apoyo alguno en los precedentes de este Tribunal. En varias ocasiones antes hemos examinado la razonabilidad de los honorarios concedidos por foros de ins-tancia bajo la legislación que nos concierne aquí. Incluso hemos examinado su constitucionalidad. En ninguna de las opiniones, que hemos emitido antes sobre esta ley, he-mos resuelto que los honorarios deben fijarse a base de un porcentaje de lo obtenido por el reclamante. Por el contra-rio, hemos resuelto expresamente que los honorarios deben ser determinados en cada caso por el foro sentenciador con-forme a su sano juicio. Berríos v. Eastern Sugar Associates, 79 D.P.R. 688 (1956); Acosta v. Floor Coverings Co., 78 D.P.R. 490 (1955); Micheo v. Vallés, 76 D.P.R. 22 (1954); Lozada v. Antonio Roig, Sucrs., 73 D.P.R. 266 (1952). Igual postura asumimos en otra opinión nuestra, en la cual exa-minamos los honorarios concedidos por el foro de instancia bajo la legislación similar que antecedió la Ley que nos ocupa en el caso de autos. En esta otra opinión expresa-mente reconocimos que los honorarios de abogado en casos de reclamaciones laborales no han de concederse a base de una cantidad predeterminada, sino que la fijación de éstos queda a la sana discreción del tribunal sentenciador. Feliciano v. P.R. Express Co., 67 D.P.R. 377 (1947).
Ni la Ley ni los precedentes, pues, dan base para lo que la mayoría, por puro fíat, decretó en este caso.
I — I j.
Existen razones de mucho peso que explican por qué m el legislador ni este Tribunal han impuesto antes el pago de honorarios en casos de reclamaciones laborales a base de un porcentaje.
*590Una de estas razones es el hecho evidente de que las reclamaciones laborales contempladas en la Ley, que no se limitan de modo alguno sólo a las reclamaciones según la Ley Núm. 100, supra, son de naturaleza muy diversa, y no resulta adecuado que todas las variadas situaciones que pueden surgir bajo ésta se atiendan automáticamente me-diante la norma del porcentaje de lo obtenido. Así pueden haber reclamaciones laborales en las cuales concurren en la querella cientos de trabajadores, pero el esfuerzo del abogado que los representa es el mismo que éste hubiese hecho si la reclamación la hubiese instado sólo un trabajador. En tales casos, la concesión de honorarios a base de un porcentaje de lo obtenido no guardaría propor-ción razonable alguna con el trabajo realmente realizado por el abogado. Por eso, en Lozada v. Antonio Roig, Sucrs., supra, en el cual la representación legal instó exitosa-mente una acción a nombre de más de cien obreros, cada uno de los cuales tenía la misma reclamación contra el patrono, resolvimos que la suma que ha de concederse en concepto de honorarios de abogado debía ser por el es-fuerzo desplegado por el procedimiento instado, y no por lo obtenido individualmente por cada uno de los obreros. Se-ñalamos que, de resolver de otro modo, se produciría un resultado irrazonable. Igual sucedería si se hubiese apli-cado a tal caso la norma de un porcentaje de la compensa-ción obtenida. El abogado se hubiera lucrado de una ma-nera irrisoria.
La naturaleza diversa de las reclamaciones contempla-das por la Ley también queda ilustrada por el hecho de que en ocasiones existen diferencias importantes con respecto a los tipos de trabajadores que puede reclamar. Así pues, el que sufre una acción adversa de» un patrono puede ser lo mismo un humilde obrero que un alto ejecutivo de nivel gerencial. En términos jurídicos, ambos pueden tener la misma reclamación, y la labor de representación legal puede ser igual, pero la compensación que se obtendría *591puede ser sustancialmente distinta debido a las obvias diferencias en los niveles salariales de los reclamantes aludidos. En tal situación, si se aplica el método del por-centaje, los honorarios de abogado que el patrono tendrá que pagar serán muy dispares, aunque el servicio prestado sea igual. Incluso cabe la posibilidad de que en el caso del empleado gerencia!, la labor de representación legal sea más fácil por el acceso que dicho empleado haya tenido a la información sobre el patrono, que un mero obrero no tendría. Entonces resultaría que, según el método del por-centaje, el abogado recibiría una compensación sustancial-mente mayor en el caso del empleado gerencial de altos salarios que en el caso del obrero de salario modesto, aun-que el trabajo del abogado en cuanto al primero fue menor que en el segundo. Como en el ejemplo del párrafo anterior, el uso de la norma de un porcentaje de lo obtenido produ-ciría resultados irrazonables también en esta instancia.
Además, debe considerarse que la ley sobre honorarios de abogado en reclamaciones laborales aplica no sólo a ca-sos en los cuales se reclama una suma de dinero del pa-trono, sino también a aquellos en los que sólo se reclama que se le reconozca algún derecho al trabajador. En tales casos, la norma de pagar honorarios a base de un porcen-taje de lo obtenido es evidentemente inadecuada para com-pensar al abogado que prestó servicios al trabajador.
Al ponderar las limitaciones serias que tiene la norma del porcentaje en cuestión, es menester recordar que el propósito primordial de la Ley que nos concierne no es im-poner una penalidad adicional al patrono perdidoso. La Ley en cuestión sólo persigue evitar que el empleado pierda algo del valor de su trabajo, como ocurriría si tiene que pagar de su sueldo los honorarios del abogado que lo auxilia en una reclamación contra su patrono. Todo lo que la Ley dispone es que el servicio prestado al trabajador que reclama exitosamente lo tiene que pagar el propio patrono. Éste carga con los honorarios del abogado del trabajador *592aún en casos de disputas legítimas entre el patrono y el trabajador, si este último finalmente resulta exitoso en todo o en parte. No se trata de honorarios por temeridad, los que impone esta Ley. En vista dé lo anterior, lo que se le encomienda al foro de instancia que entendió en la recla-mación, es que determine lo que razonablemente debe com-pensarse al abogado que prestó el servicio. Ello se hace óptimamente, no a base de fórmulas predeterminadas de aplicación automática, sino caso a caso, ponderando según las circunstancias concretas del caso, cuál es el valor real de los servicios actualmente rendidos, independientemente de la cantidad obtenida en el litigio.
Debe advertirse, además, que aunque de inmediato sea el patrono quien paga los honorarios de abogado del traba-jador, a la larga el peso de tal retribución cae realmente sobre la sociedad en general. No hay que ser un erudito en el campo de la economía para comprender que el patrono, sino de inmediato, eventualmente pasará tal cargo a las personas que compran sus productos o servicios. El consu-midor, y luego la sociedad en general, son los que a fin de cuentas costean los honorarios dispuestos por la Ley.
Lo anterior es particularmente cierto en casos en los cuales los patronos son determinadas instrumentalidades públicas. A modo de ejemplo concreto de ello, cabe mencio-nar un caso que vino ante nos recientemente por razón de una disputa entre los abogados de los reclamantes sobre cómo distribuirse los honorarios concedidos en el caso. En éste, una corporación pública había tenido una grave dis-crepancia con sus cientos de empleados sobre el pago de vacaciones acumuladas. El asunto fue sometido a arbitraje y se resolvió a favor de los empleados. La corporación pú-blica aceptó el dictamen arbitral y acordó un pago de 17 millones de dólares para los empleados. También acordó pagar $2.55 millones en honorarios de abogado. Según la decisión de la mayoría en el caso de autos, si el pleito refe-rido hubiese ocurrido a partir de esta decisión, los aboga-*593dos hubiesen podido reclamar $4.25 millones en honora-rios, cantidad que la pagaría, no un patrono privado, sino el Pueblo de Puerto Rico.
H-1 I — f 1 — 1
Existe otra razón de gran peso que explica por qué no debe aplicarse al apunto que aquí nos concierne el método del porcentaje para determinar honorarios de abogado. Tiene que ver con la naturaleza de la abogacía como una profesión.
El Canon 24 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, establece la norma fundamental que rige el asunto de la fijación de honorarios de abogado en nuestra jurisdicción. La norma que allí se establece parte expresa-mente del principio de que “nuestra profesión es una parte integrante de la administración de la justicia y no un mero negocio con fines de lucro”. Conforme a este principio, en cada caso el valor de los honorarios que han de fijarse debe hacerse tomando en cuenta los distintos factores que el citado Canon 24 enumera concretamente. Ello es indispensable para que los servicios que preste el abogado no se estimen “en más ni en menos de lo que realmente valen”.
Un mero examen literal de los factores que enumera el Canon 24 del Código de Ética Profesional, supra, para fijar el valor de los honorarios demuestra que la “cuantía en-vuelta en el litigio” es sólo uno de estos factores. De igual o mayor importancia son factores tales como: “el tiempo y trabajo” dedicado al servicio profesional, “la novedad y dificultad de las cuestiones envueltas” y “la habilidad que requiere conducir propiamente el caso”. Id.
El Canon 24 del Código de Ética Profesional, supra, también preceptúa el carácter excepcional de los honora-rios contingentes. Éstos no constituyen el método ordinario para fijar lo que justamente debe pagarse a un abogado por *594sus servicios. Su uso sólo procede en casos muy especiales, en los cuales existen razones que claramente lo justifican en beneficio, no del abogado, sino de clientes indigentes o en circunstancias de indefensión. En efecto, reiterada-mente hemos señalado que el pago de servicios profesiona-les mediante honorarios contingentes es algo que siempre debe mirarse “con prevención, que debe evitarse, ya que son muchas las razones fundamentales que militan en su contra”. Colón v. All Amer. Life & Cas. Co., 110 D.P.R. 772 (1981); Franqui v. Fuertes Hnos., S. en C., 44 D.P.R. 712 (1933).
Todo lo anterior es parte de una venerable tradición que concibe la abogacía como una profesión, en la cual se honra el servicio que se presta a la persona que lo necesite y se desdeñan meras consideraciones de lucro, que preconiza que el servicio que presta el abogado se pague con arreglo al carácter de la actividad desplegada, Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161 (1989), y que no debe medirse exclusivamente por la cuantía de la reclama-ción, López de Victoria v. Rodríguez, 113 D.P.R. 265 (1982); que mira con grave recelo que el abogado adquiera de an-temano un interés propio en el asunto en litigio, o que se acuerde de antemano que el abogado ha de hacer suyo una parte alícuota de la cosa que se litiga. Franqui v. Fuertes Hnos., S. en C., supra, págs. 716-725. Se trata de una tra-dición que estima que no es el éxito en la litigación sino el estudio llevado a cabo por el abogado, su actividad y su esfuerzo lo que debe ser objeto de remuneración. Antonsanti & La Costa v. Sucn. Axtmayer, 38 D.P.R. 782, 788 (1928).
La fijación de honorarios, que decreta la mayoría en este caso a base de un porcentaje de lo obtenido, se hace sin justificación especial alguna para ello. Se establece una nueva instancia de honorarios contingentes, sin demostrar por qué en este campo debe recurrirse a tales honorarios. No hay señalamiento alguno sobre clientes desvalidos, que *595tradicionalmente ha sido la justificación para usar este modo de retribuir al abogado. Lo que decreta la mayoría en este caso, pues, es claramente contrario a lo que dispone el Canon 24 del Código de Ética Profesional, supra, y a lo que preconiza la tradición profesional aludida antes. El factor predominante en la norma del porcentaje es la cantidad obtenida por el trabajador, no la calidad e intensidad del esfuerzo desplegado por el abogado, lo que contraviene el principio fundamental sobre honorarios de nuestra profesión.
IV
En el caso de autos, el foro de instancia había fijado honorarios de abogado por la cantidad de $15,000. El Tribunal de Circuito de Apelaciones revocó tal dictamen y eli-minó los honorarios concedidos. Nosotros, en revisión, con-cedimos $20,000 por este concepto. Ahora, la mayoría, en una segunda reconsideración, opta por aumentar a un mí-nimo de $110,368 lo que se otorgaría por honorarios de abogado, sin siquiera oír a la parte contraria sobre el particular.
Me temo que esta inusitada decisión de la mayoría ha de tener consecuencias adversas para la práctica profesio-nal en el campo de las reclamaciones laborales. Se trata de un campo en el cual tradicionalmente se han desempeñado abogados íntimamente identificados o comprometidos con los derechos de los trabajadores. Nunca hemos tenido noti-cias de que estos abogados, especializados en tales asuntos laborales, se sintieran contrariados o impedidos de llevar a cabo su valiosa labor, por consideraciones relativas a hono-rarios de abogado. La decisión de la mayoría en este caso introduce ahora en este campo un jugoso incentivo para que otros tipos de abogados, de una orientación más mer-cantilista, lo invadan. El frío cálculo de lucro adquiere ahora nuevas dimensiones en la dinámica del ejercicio *596profesional. Podemos anticipar no sólo un aumento en las reclamaciones inmeritorias y en los litigios que se extien-den innecesariamente, sino también en la comercialización de la profesión; más algún desplazamiento de los abogados con especial vocación para la protección de los derechos de los trabajadores, todo lo cual es muy lamentable.
Por todas las razones señaladas, creo que es un error que en casos como el de autos se sustituya la apreciación de los tribunales de instancia sobre honorarios de abogado por la rígida norma de un porcentaje de lo obtenido, como hace la mayoría aquí, por puro fíat. Por ello, disiento.